I concur in the judgment of the court but for more narrow reasons than in the opinion.
It strikes me that this case, unlike many others that deal with the exclusionary rule, exemplifies both the reason and the applicability of the rule. Here, the same police department that created the clerical inaccuracies also made the arrest. Further, the department had the capacity to ameliorate the practices that led to the error, and continues to have the capacity to correct its record-keeping procedure. This is different from the situation where the error is reasonably unavoidable, for example, in a situation where the person arrested has the same name as the person named on a warrant. In this case, the remedy is particularly appropriate to the constitutional offense.